Citation Nr: 0431285	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the income of the veteran's daughter prior to 
February 1, 2004 is at a level which would permit the payment 
of VA benefits based on her alleged status as a helpless 
child.

2.  Whether the income of the veteran's daughter on and after 
February 1, 2004 is at a level which would permit the payment 
of VA benefits based on her alleged status as a helpless 
child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975, 
and from April 1977 to February 1979.  The veteran died in 
December 1998.  The appellant is the deceased veteran's 
former wife, who is acting on behalf of their daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision in which the RO 
denied the appellant's claim of entitlement to death pension 
benefits on behalf of their daughter on the basis of 
excessive income.  It should be noted that in order to 
establish the benefits sought in this case, it would have to 
be established that the veteran's daughter had attained the 
status of a "helpless child" prior to turning 18 years of 
age and that she met the income limitations for payment of 
the benefits in question.  Although the regional office did 
subsequently consider the question of whether the veteran's 
daughter did attain the status of a "helpless child" and 
denied that issue, this case was primarily decided on the 
question of whether the income limitations had been exceeded.  
Accordingly, the Board will proceed on that basis.

The issue of whether the income of the veteran's daughter on 
and after February 2004 is at a level which would permit the 
payment of VA benefits based on her alleged status as a 
helpless child is being addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The countable annual income of the veteran's daughter 
consisted of $6,780.00 in 2002, and $6,872.40 in 2003.

3.  For the month of January 2004, the veteran's daughter 
received a monthly income of $584.60.

4.  The maximum applicable annual income limitations for a 
helpless child were $1,630.00, effective December 1, 2001; 
$1,653.00, effective December 1, 2002; and $1,688.00, 
effective December 1, 2003.

5.  The income of the veteran's daughter exceeded the maximum 
annual rate of improved death pension for a surviving child 
for the period prior to February 1, 2004.


CONCLUSION OF LAW

The income criteria for improved death pension benefits have 
not been met for the period prior to February 1, 2004.  38 
U.S.C.A. §§ 1503, 1542, 5103A (West 2002); 38 C.F.R. §§ 3.24, 
3.271, 3.272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2003 in 
which the RO advised the appellant of the type of evidence 
necessary to substantiate her claim for death pension 
benefits.  In September 2003, the appellant was furnished a 
statement of the case pertaining to the issue in question.  
Thereafter, in a July 2004 letter, the RO specifically 
advised the appellant as to the type of evidence necessary to 
establish her claim that her daughter's income was not too 
great to prevent the receipt of VA death pension benefits.

In addition, the RO also advised the appellant of her and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by her and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
her claim and what VA would do to assist her in the 
development of her claim.  

Although this letter was issued after the initial 
adjudication of her claim by the agency of original 
jurisdiction (AOJ), the Board finds that any error as the 
timing of the VCAA notice requirement is not prejudicial to 
the appellant, as the notice letter provided to the appellant 
was provided by the AOJ prior to the most recent transfer of 
her case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to her.  

The Board further finds that all obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder and that she has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant is apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

II.  Analysis

The appellant is seeking entitlement to improved death 
pension benefits on the basis that the veteran's daughter is 
a helpless child who became permanently incapable of self-
support before reaching the age of 18.

The Board notes that, in the December 2002 decision, the RO 
denied the appellant's claim on the basis of excessive 
income.  The appellant subsequently appealed that decision.

In a March 2004 rating decision, the RO also determined that 
the appellant's daughter did not qualify as a helpless child 
for the purpose of receiving VA death pension benefits 
because she did not become permanently incapable of self 
support prior to reaching the age of 18.  However, the 
appellant did not appeal this decision.  Therefore, this 
issue is currently not on appeal before the Board. 

Consequently, the Board's analysis will be limited to the 
issue of whether the income of the veteran's daughter prior 
to February 1, 2004 is at a level which would permit the 
payment of VA benefits based on her alleged status as a 
helpless child.

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2004). 

In order to establish entitlement to basic eligibility to 
benefits as a "helpless" child, regulations state that child 
must be shown to be permanently incapable of self- support by 
reason of mental or physical defect at the date of attaining 
the age of 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 
(1996).

The provisions 38 C.F.R. § 3.24 apply to children of a 
deceased veteran not in the custody of a surviving spouse who 
has basic eligibility to receive improved pension.  In this 
case, the appellant is in the custody of her mother, who is 
not considered the veteran's surviving spouse for the purpose 
of receiving VA benefits.  

In cases where the child of a deceased veteran is not in the 
custody of a surviving spouse who has basic eligibility to 
receive improved pension, pension shall be paid to the child 
at the annual rate specified in 38 U.S.C. § 5312, reduced by 
the amount of the child's countable annual income.  38 C.F.R. 
§ 3.24.  

Pertinent regulations provide that improved death pension 
benefits shall be terminated if countable annual income 
exceeds applicable income limitations.  Under the provisions 
of 38 C.F.R. § 3.271, payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  

Income from the Social Security Administration is not 
excluded under 38 C.F.R. § 3.272.  The rate at which the 
claimant may be paid pension is reduced by the amount of the 
claimant's countable annual income.  38 C.F.R. § 3.23.  

In this case, the appellant filed a claim of entitlement to 
death pension benefits on behalf of her daughter in January 
2002.  

The Board notes that the maximum annual income limitations 
for a helpless child during the period in which this case has 
been on appeal are as follows: $1,630.00, effective December 
1, 2001; $1,653.00, effective December 1, 2002; and 
$1,688.00, effective December 1, 2003.

Records obtained from the Social Security Administration show 
that the income for the veteran's daughter during this period 
was as follows: $565.00 per month, effective January 2002; 
$572.70 per month, effective January 2003; and $584.60 per 
month, effective January 2004.  

Since February 1, 2004, the veteran's daughter has received 
no benefits from the Social Security Administration.  Records 
obtained from that agency indicate that her benefits were 
"suspended" from that date.

Thus, the veteran's daughter received an annual income of 
$6,780.00 in 2002, and $6,872.40 in 2003.  The $584.60 
received in January 2004 would have represented an annual 
income of $7,015.20.

In view of the foregoing, the Board concludes that the 
veteran's daughter may not be paid death pension benefits for 
the period prior to February 1, 2004 as her total annual 
countable income exceeded the income limitation for death 
pension benefits for a surviving child.

There has been no report of unreimbursed medical expenses or 
other deductions from the daughter's income for the period 
between January 2002 and February 1, 2004.  Although the 
appellant has submitted evidence of medical expenses incurred 
in 2002 and 2003, the Board notes that the documents 
submitted by the appellant indicate that those expenses were 
incurred as a result of medical treatment received by the 
appellant and not by her daughter.  

It appears that the only records that have been submitted by 
the appellant in regard to medical expenses paid for her 
daughter are dated between 1997 and 2000.  There is no 
evidence of unreimbursed medical expenses incurred on behalf 
of her daughter in 2001, 2002, and 2003.

The appellant essentially contends that she and her daughter 
do not have enough income to live on, and that she is 
concerned about her ability to care for her daughter.  
However, while the Board is sympathetic to the difficulties 
she is experiencing, the record reflects that she has been 
given numerous opportunities to submit evidence of medical 
expenses incurred on behalf of her daughter, and that she has 
failed to do so.

As discussed in detail above,  the evidence establishes that 
the income of the veteran's daughter exceeded the maximum 
annual rate of improved death pension for a surviving child 
for the period prior to February 1, 2004.  Thus, the claim 
must be denied due to excessive income.


ORDER

Entitlement to death pension benefits for the veteran's 
daughter prior to February 1, 2004, is denied.



REMAND

As noted herein above, the record reflects that the benefits 
received by the veteran's daughter from the Social Security 
Administration were suspended as of February 1, 2004.  
However, records received from that agency do not indicate 
why those benefits were suspended.  Thus, the Board is unable 
to determine if the appellant may be able to receive 
retroactive payment of those benefits at a later date.

The Board believes that such information is necessary in 
order to make a determination as to whether the income of the 
veteran's daughter on and after February 1, 2004 is at a 
level which would permit the payment of VA benefits based on 
her alleged status as a helpless child.

Thus, this case is remanded for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
information as to why the benefits being 
received by the veteran's daughter were 
suspended as of February 1, 2004.  The RO 
should also request information as to the 
amount of any benefits that have been 
administered to the appellant on behalf 
of her daughter since that date.

2.  The RO should contact the appellant 
and request that she provide a list of 
all medical expenses incurred on behalf 
of her daughter since February 1, 2004, 
to include the cost of any medications.

3.  Following completion of the requested 
development, the RO should readjudicate 
the issue of whether the income of the 
veteran's child is at a level which would 
permit the payment of VA benefits as of 
February 1, 2004.  If, and only if, it is 
determined that the income of the 
veteran's child is at a level which would 
permit payment, the RO should then once 
again adjudicate the issue of whether the 
child qualifies as a helpless child based 
on a finding of permanent incapacity for 
self- support prior to attaining the age 
of 18 years.  If the benefit sought on 
appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case (SSOC), and the veteran should be 
afforded time in which to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



